Citation Nr: 1618726	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a left arm disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder not otherwise specified (NOS) and alcohol dependence.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for sarcoidosis, left arm arthritis due to injury (currently stated as a left arm disorder), and alcohol dependence and depressive disorder NOS (currently stated as a psychiatric disorder).  The case has since been returned to the RO in Roanoke, Virginia.

The Veteran's claims were certified for appeal in September 2015.  In March 2016, the Veteran submitted a VA 21-22 appointing the American Legion as his representative.  However, this attempted change of representation is not effective as it was filed more than 90 days subsequent to the Certification of Appeal in September 2015 and was not accompanied by a Motion for Good Cause to Change Representation under 38 C.F.R. § 20.1304(b) (2015).  Additionally, the Board notes that the March 2016 VA 21-22 was submitted with a VA 21-0966, Intent to File, indicating that the Veteran appointed the American Legion as his representation for the new claims to be filed and not for the issues currently on appeal.  As such, Virginia Department of Veterans Services remains as the Veteran's duly appointed representative for the purposes of rendering this decision.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically anxiety and depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as entitlement to service connection for a psychiatric disorder, to include depressive disorder NOS and alcohol dependence.

The Board notes that a Board hearing was scheduled for February 2016, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The Veteran's current sarcoidosis was not incurred in and is not related to active duty service.

2.  The Veteran's left arm disorder is not related to his in-service injury, is not related to service in any other way, and has not been diagnosed as arthritis.

3.  The Veteran's currently diagnosed psychiatric disorder, to include depressive disorder NOS and alcohol dependence, were not incurred in and are not related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left arm disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2015).

3.  The criteria for service connection for a psychiatric disorder, to include depressive disorder NOS and alcohol dependence, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a December 2012 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed left arm disorder and psychiatric disabilities in October 2013.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that a VA examination was not obtained in connection with the service connection claim for sarcoidosis.  Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  As discussed below, the evidence of record does not establish an in-service event, injury, or disease.  Therefore, a VA opinion regarding service connection of the Veteran's sarcoidosis is not required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as sarcoidosis or arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Additionally, if the disorders at issue are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



A.  Sarcoidosis

The Veteran contends that his sarcoidosis began in service and specifically that he had lung problems while in service.  He stated that he did not know of the disorder until he began going to VA for medical treatment, that he did not know how he got sarcoidosis, and that no one could tell him where it originated.  In his January 2014 Notice of Disagreement (NOD), he admitted that his claimed disorder might be "nonservice."  See VBMS, 6/5/12 Application for Compensation and/or Pension; 1/7/13 Statement in Support of Claim; 1/2/14 NOD; 6/25/14 VA Form 9.

Service treatment records are negative for any reports, complaints, findings, treatment, or diagnoses of sarcoidosis.  At his December 1983 separation examination, the Veteran reported good health, although he reported swollen or painful joints; frequent or severe headache; ear, nose, or throat trouble; pain or pressure in the chest; heart trouble; stomach, liver, or intestinal trouble; frequent trouble sleeping; and depression or excessive worry.  The examiner found no abnormal evaluations.  See VBMS, 12/15/14 Service Treatment Records, p. 59, 63.

VA treatment records from September 2011 to August 2014 reflect a September 2011 computed tomography (CT) scan of the chest that raised concern for sarcoidosis or histoplasmosis, a March 2012 diagnosis of pulmonary sarcoidosis based on a mediastinoscopy, a May 2012 assessment of stage II sarcoidosis, and continued treatment and evaluation of sarcoidosis.  Although the Veteran continued to describe symptoms in relation to sarcoidosis, his physicians stated that his persistent symptoms were unlikely to be caused by his sarcoidosis and that there was no evidence to suggest such.  In January 2014, his sarcoidosis was described to be stable with relatively mild symptoms.  Although it was unclear whether a recent new abnormality on chest imaging represented a worsening of sarcoidosis or chaotic atrial tachycardia, the doctor suspected the latter given the resolution of recent serial imaging.  See VBMS, 4/12/16 CAPRI, p. 403, 428, 566, 698, 719, 723, 796; 9/25/15 VA Treatment Records (Richmond VAMC 10/25/13-9/22/15); 1/27/15 CAPRI (Richmond VAMC 1/8/14 - 1/26/15), p. 98, 124, 170.

An August 2014 private treatment record noted the Veteran's history of sarcoidosis.  See VBMS, 2/14/15 Private Treatment Record (Centra Southside Community Hospital), p. 6.

VA treatment records from December 2014 to April 2016 reflect pulmonary medical treatment and assessments of stable stage II sarcoidosis without ocular involvement.  In a January 2016 outpatient note, it was noted that the Veteran's sarcoidosis appeared to be well-controlled.  See 9/25/15 VA Treatment Records at 151; 4/12/16 CAPRI at 29, 38, 79.

After review of all of the evidence of record, lay and medical, the Board finds that, although there is a current diagnosis of sarcoidosis, the preponderance of the evidence demonstrates that there was no in-service event, injury, disease, or manifestation of sarcoidosis.  See 38 C.F.R. § 3.303(a).

As an initial matter, the Board finds that the first element of service connection, both on a direct and presumptive basis, is met as the Veteran has a current diagnosis of sarcoidosis.

However, there is no evidence of sarcoidosis manifesting to a compensable degree within one year of service.  The Veteran was not diagnosed with sarcoidosis until March 2012, almost 28 years after separation from service.  As such, the chronic disease presumption does not apply.  See 38 C.F.R. § 3.309(a).

Alternatively, the Board has also considered chronicity in service and continuity of symptomatology of sarcoidosis after separation and has found that the evidence of record does not demonstrate either, which is explained in detail below.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the in-service element for direct service connection is not met.  The Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of sarcoidosis.  The only indication of an in-service injury, event, or disease is the Veteran's contentions that his sarcoidosis began in service.

While the Veteran asserts that his sarcoidosis began in service, the Board notes that the Veteran does not specifically allege that his symptoms were chronic in service or continuous since separation from service.  Nonetheless, the Board finds that there were insufficient manifestations during service to identify the disease entity and to establish chronicity of symptoms.  See 38 C.F.R. § 3.303(b).  The Veteran specifically contends that he had "lung problems" in service.  However, service treatment records reflect treatment related to bronchitis in May 1982 and no other "lung" problems.  As such any allegedly related symptoms were not sufficient to establish chronicity.

Additionally, the Veteran, as a lay person, does not have the requisite medical knowledge, training, or experience to be able to render a competent medical diagnosis of or a competent medical opinion regarding a medically complex disorder involving the pulmonary system.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his pulmonary sarcoidosis is especially complex as, by definition, it is defined as a chronic, progressive, systemic disorder of unknown etiology.  See Dorland's Illustrated Medical Dictionary 1668 (32nd ed. 2012).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to diagnose any symptoms he may have had in service, or to opine as to any medical nexus between his current sarcoidosis and any alleged in-service symptoms.

Furthermore, these more recent assertions, made in the context of the current disability claim, are outweighed by the other, more contemporaneous evidence of record, both in service and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  These include the December 1983 separation examination report, in which the Veteran reported to be in good health and had no abnormal clinical evaluations, and the lack of documentation of reports or treatment for sarcoidosis until 2011, about 27 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

As such, the Board does not find that the evidence sufficiently supports chronic or continuous symptomatology of sarcoidosis or an in-service incurrence of sarcoidosis.  See 38 C.F.R. § 3.303(a), (b).

Based on the foregoing, the Board finds that the Veteran's sarcoidosis was not caused by or related to active duty service.  Accordingly, the claim for service connection for sarcoidosis must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Left Arm Disorder

The Veteran contends that his left arm was injured while in service and that his current left arm pain may be due to arthritis.  However, he acknowledged in his January 2014 NOD that it may be "nonservice."  See VBMS, 1/7/13 Statement in Support of Claim; 11/15/13 NOD; 1/2/14 NOD.

Service treatment records reflect that in October 1983, the Veteran injured his left forearm when he was loading washers on the back of a truck and got his left arm trapped between the pallet and the truck.  See 12/15/14 Service Treatment Records at 31.  He was taken for emergency care, where the physician found swelling of the proximal part of the forearm, x-rays were negative, and he was diagnosed with posttraumatic inflammation of the forearm.  See id. at 32.  An October 1983 Physical Profile Serial Report noted soft tissue injury to the left forearm.  See id. at 23.  A follow-up evaluation of his left arm revealed good healing and decreased swelling.  See id. at 40.  At his separation examination, the examiner noted a crush injury to the left forearm secondary to trauma and that the Veteran was treated with a splint and sling for three weeks.  He found the Veteran to have full range of motion and strength in his left forearm with no complications or sequelae.  See id. at 59, 66.  The Veteran reported good health and did not specifically note continued problems with his left arm.  See id. at 63.

VA treatment records contain no indication of complaints, treatment, or diagnoses of a left forearm disorder.

An October 2013 VA examination of the Veteran's left elbow and forearm indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported that his left arm became sore and indicated that his posterior elbow was what was now affected.  The examiner found the Veteran's left forearm to be nontender to palpation with no palpable or visible deformity, although she found tenderness to palpation over the posterior left elbow and lateral epicondyle, as well as pain with resisted extension of the left wrist and third finger consistent with lateral epicondylitis.  The examiner noted that x-rays revealed no significant degenerative changes.  She provided diagnoses of a history of left forearm crush injury with no residuals, and left lateral epicondylitis.  She opined that it was less likely than not that the Veteran's currently diagnosed left lateral epicondylitis was incurred in or caused by his in-service left arm injury.  She stated that the Veteran's in-service injury was a soft tissue injury without a fracture and that his left forearm was found to have normal strength and range of motion with no complications or sequelae.  Additionally, there were no records from 1983 to the present indicating ongoing complaints, evaluations, diagnoses, or treatment related to the left forearm.  Furthermore, examination findings were consistent with a diagnosis of lateral epicondylitis, which is a separate and distinct condition and was not attributable to a remote history of soft tissue injury 30 years ago.  She stated that there was no biologically plausible explanation or mechanism by which the remote in-service injury would cause the Veteran's current condition.  See 9/25/15 VA Treatment Records (Richmond VAMC 10/25/13-9/22/15) at 436.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's claim must be denied.

As an initial matter, the Board notes that although the Veteran suggests left arm arthritis, which is included on the list of chronic diseases, there is no indication of treatment for or a diagnosis of arthritis in the medical evidence.  In fact, the Veteran's own contentions are speculative as he stated that the in-service injury "may cause some arthritis and pain" and that he discussed arthritis with his doctor because he did not know where the pain was coming from.  See 1/7/13 Statement in Support of Claim; 11/15/13 NOD.  However, the Veteran, as a lay person, does not have the requisite medical knowledge, training, or experience to be able to render a competent medical diagnosis of a medically complex disorder involving the bones and soft tissue of an upper extremity.  See Kahana, 24 Vet. App. at 437.  Therefore, the Veteran is not competent to attribute any symptoms to or diagnose arthritis.  As there is no competent evidence of a diagnosis of arthritis, the chronic disease presumption does not apply.  See 38 C.F.R. § 3.309(a).

The evidence demonstrates that the Veteran sustained a left forearm injury in service, which satisfies the in-service element of direct service connection.

Additionally, the Veteran has been diagnosed with left lateral epicondylitis, thus satisfying the requirement for a current disability.

However, the October 2013 VA examiner noted that this diagnosis was not related to the Veteran's diagnosis of a history of left forearm crush injury with no residuals.  She stated that the Veteran currently complained of his left elbow, not his forearm, which is a separate and distinct condition and is not attributable to the remote history of soft tissue injury 30 years ago.  Furthermore, she explained that there was "no biologically plausible explanation or mechanism by which the remote injury would cause" the Veteran's current left elbow condition.  As such, she opined that it was less likely than not that the Veteran's currently diagnosed left lateral epicondylitis was incurred in or caused by the left arm crush injury that occurred while in service.  Although the Veteran contends that his left arm disorder is related to his in-service left forearm injury, his opinions are speculative at best as he admits that it may be "nonservice."  Moreover, he is not competent to opine as to the etiology of any current left arm diagnosis.  See Kahana, 24 Vet. App. at 437; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, as there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element, the Board finds that there is no causal relationship between the current left elbow diagnosis and the Veteran's in-service left forearm injury.

Therefore, the evidence weighs against a finding that the Veteran's left arm disorder is related to the Veteran's in-service injury, or is related to service in any other way.  Accordingly, service connection for a left arm disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Psychiatric Disorders

The Veteran contends that he had "mental situations" while in service.  Specifically, he stated that his alcohol abuse, stress, depression, anxiety, and sleep disorders started overseas.  However, he acknowledged that they "might be nonservice."  See 1/7/13 Statement in Support of Claim, 11/15/13 NOD, 1/2/14 NOD.

Military personnel records include an October 1983 Certificate of Psychiatric Evaluation reflecting a diagnosis of marital problem with poor improved control, based on Diagnostic and Statistical Manual of Mental Disorders, 1968 Edition, American Psychiatric Association  (DSM-III).  It also noted a history of marital maladjustment manifested by many incidents of violence and mutual disrespect and a recent alcohol-related incident.  See 4/18/16 Military Personnel Records (95 pages), p. 64-66.  The Veteran was administratively discharged for misconduct, specifically a pattern of minor disciplinary infractions for marijuana use and two incidents of hitting his wife.  See VBMS, 3/15/16 DD Form 214; 4/18/16 Military Personnel Records (95 pages) at 37.

Service treatment records reflect that he was seen by the mental health clinic in June 1983 for marital treatment due to spousal abuse.  It was noted that the Veteran's mental status examination was within normal limits.  He was subsequently assessed with marital maladjustment with physical abuse, and the Veteran was found to have poor insight into and judgment in his marriage.  In a September 1983 mental health note, the Veteran was found to be markedly anxious and assessed to be in a very volatile family situation with many violent incidents.  See VBMS, 12/15/14 Service Treatment Records, p. 41-42, 45-47.

Service treatment records from October 1983 to December 1983 noted sporadically heavy alcoholic use and poor ability to deal with stress, assessments of substance abuse, and enrollment and subsequent failure in a substance rehabilitation program for alcohol abuse.  See id. at 43, 49, 51.

The Veteran's December 1983 separation examination report reveals a normal psychiatric evaluation.  The Veteran reported frequent trouble sleeping and depression or excessive worry, which he stated was due to marital problems and the pending discharge, and denied treatment for a mental condition.  The examiner noted that the Veteran was first seen in the mental health clinic for marital problems in June 1983 and that the Veteran had entered into Drug and Alcohol Rehabilitation Program in October 1983 for alcohol abuse but failed the program in December 1983.  See id. at 59, 63-64, 66.

VA treatment records from September 2011 to August 2013 reflect negative depression screenings until May 2013, positive alcohol screenings, brief alcohol counselings, reports of periods of depression and worsening of depression symptoms in July 2012, participation in group counseling for his alcohol abuse, enrollment in a substance abuse residential program for alcohol dependence from October 2012 to November 2012, and diagnoses of "major depressive disorder, single episode" and alcohol dependence and abuse.  An April 2013 VA treatment record noted that the Veteran appeared to be intoxicated at his appointment with the smell of alcohol present, the Veteran's daily consumption of alcohol, and the recent deaths of friends.  The doctor attributed the Veteran's alcohol use to social stressors and stated that the Veteran's depression was likely exacerbated by his daily alcohol use.  In May 2013, the doctor stated that the Veteran's depression was related to his social stressors and worsened by alcohol abuse.  In August 2013, his depression was found to be stable on medication.  See 4/12/16 CAPRI at 397, 410, 412, 421-422, 450, 670, 693, 696, 802, 809, 822, 828.

An October 2013 VA examination report for mental disorders indicated a review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The VA examiner diagnosed the Veteran with alcohol dependence and depressive disorder NOS, according to the DSM-IV criteria.  She stated that the Veteran was prescribed psychotropic medication and was not currently participating in any substance abuse treatment or therapy.  She found the Veteran to have depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and impaired impulse control, such as unprovoked irritability with periods of violence.  She stated that he was not capable of managing his financial affairs and found him to be a poor and unreliable historian.  The VA examiner then opined that the Veteran's psychiatric disorders were less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  She stated that that the Veteran had a long history of nearly continuous alcohol abuse and dependence, was enrolled in a substance rehabilitation program for alcohol abuse in service but failed, participated in outpatient substance abuse treatment program in 2012 but relapsed, and continuously abused alcohol.  Additionally, she found that the Veteran met the criteria for a depressive disorder but stated that it was likely that his continued abuse of alcohol adversely impacted his mood and behaviors.  She also found that there was no evidence indicating that the in-service complaints of depression and sleep disturbance were related to his current complaints and diagnosis of depressive disorder.  Specifically, she stated that the Veteran reported that he was experiencing notable marital discord while in service, which appeared to have impacted his mood, and a worsening in mood in the past two years that coincided with the deaths of several close friends.

VA treatment records from October 2013 to June 2014 reflect recommendations to avoid alcohol; reports of depression and anger issues; assessments of depression and alcohol intoxication; treatment of depression by medication; and reports of not being interested in substance abuse treatment programs.  The Veteran's active problem list included alcohol abuse, alcohol dependence, and depression.  See 9/25/15 VA Treatment Records (Richmond VAMC 10/25/13-9/22/15) at 446; 1/27/15 CAPRI (Richmond VAMC 1/8/14-1/26/15) at 106, 124, 170, 172, 157.

An August private treatment record reflected the Veteran's social history and noted occasional alcohol consumption.  See 2/4/15 Private Treatment Records (Centra Southside Community Hospital) at 6.

VA treatment records from December 2014 to April 2016 reflect continued treatment for alcohol use disorder; group counseling for alcohol abuse; ongoing depressive symptoms; and diagnoses of alcohol abuse, severe alcohol use disorder based on DSM-IV, depression, and anxiety.  In February 2015, the Veteran's symptoms were indicative of alcohol-induced depressive symptoms, and he was found to remain in a depressed mood in the context of alcohol use the following month.  In December 2015, it was noted that the Veteran was referred to a higher level of care due to his inability to stop drinking while receiving services once a week.  A February 2016 letter from Dr. C.B. referred to an in-service diagnosis and treatment of depression, but she did not provide any sort of opinion as to whether his current psychiatric diagnoses were related to his in-service diagnosis.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's claim for service connection must be denied.

As an initial matter, the Board finds that the Veteran has current psychiatric diagnoses of depression disorder NOS and alcohol dependence.  As such, the first element of direct service connection is met.  See 38 C.F.R. § 3.303(a).

Additionally, regarding the Veteran's diagnosis of depression disorder, there is evidence of an in-service incurrence as he was seen in the mental health clinic for marital therapy, diagnosed with marital maladjustment, and at separation reported depression and trouble sleeping due to marital problems and the pending discharge.

However, the Board finds that there is no nexus between the Veteran's current diagnosis of depression and the Veteran's report of depression in service.  Although the Veteran contends that his depression began in service, the evidence indicates that his depression in service was related to marital discord and his pending discharge from service.  However, his post-service depression was related to unemployment and the deaths of several friends.  The October 2013 VA examiner noted the differing in-service and post-service stressors and found that the evidence did not indicate the presence and persistence of his complaints of depression.  As such, she opined that his current depression was not caused by or related to his active duty service.

Although the Veteran believes that his current psychiatric disorder is related to his in-service psychiatric problems, he is not competent to make such a determination.  See Jandreau, 492 F.3d at 1372.  As a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex psychiatric disorder.  See Kahana, 24 Vet. App. at 437.  Under the circumstances of this case, the determination of the nature or etiology of his psychiatric disorder involves medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert, 21 Vet. App. at 462.  Therefore, the Veteran is not competent to opine as to any medical nexus between the in-service problems and any current medical diagnoses.

As there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element, the Board finds that there is no causal relationship between the current diagnosis of depression and the Veteran's active duty service.

To the extent that the Veteran may argue that his alcohol abuse is related to his active duty service, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2015).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by his primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the Veteran does not have any service-connected disabilities.  Therefore, there is no basis for a grant of service connection for alcohol abuse in this case.

Based on the foregoing, the Board finds that the Veteran's psychiatric disorder, to include depression and alcohol dependence, were not caused by or related to active duty service.  Accordingly, the claim for service connection for a psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for a left arm disorder is denied.

Entitlement to service connection for a psychiatric disorder, to include depressive disorder NOS and alcohol dependence, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


